EXHIBIT 23.1 May 24, 2013 Consent of Independent Auditors We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of Canadian Pacific Railway Limited of our report dated February 24, 2011 relating to the consolidated statements of income, comprehensive income, cash flows, and changes in shareholders’ equity of Canadian Pacific Railway Limited for the year ended December 31, 2010, which appears in Canadian Pacific Railway Limited’s Annual Report on Form 40-F for the year ended December 31, 2012. /s/ PricewaterhouseCoopers LLP Chartered Accountants PricewaterhouseCoopers LLP Chartered Accountants venue SW, Suite 3100, Calgary, Alberta, Canada T2P 5L3 T: +1 , F: +1 , www.pwc.com/ca “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership.
